Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-19 are pending in the application. Claims 1 and 3-14 has been amended, and Claims 15-19 are new.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1, "and extending from the front side to the rear side" needs to be incorporated into the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jenkins (US 20040155126).
Regarding Claim 1, Jenkins teaches “A washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) comprising: 
a roll-off truck (Pg. 6; [0069] “a truck such as for unloading an empty washout container,
or collecting a filled washout container”) having a hoist (Pg.4 [0036] “a hoist”) extending along a first longitudinal axis, said hoist comprising a first rail and a second rail (Fig. 1 “pair of outboard skids 42, 44” Pg. 4 [0036] “Supports on the washout container are configured to provide stability when in use and to simplify delivery and pickup of the washout containers. To that end a pair of stabilizer skids are preferably attached to the bottom of the container which are configured for guiding the container onto or off of a truck adapted for transporting the container. Additionally, the washout container is preferably configured with one or more coupling structures, such as a hitch or hook for being engaged during loading. Furthermore, mechanical couplings are preferably incorporated for attaching a hoist”); and 
a container (elements 30, 32, 34, 36, 40, 38; see pg. 6 [0066]) attached to the hoist (Pg. 4 [0036] “Additionally, the washout container is preferably configured with one or more coupling structures, such as a hitch or hook for being engaged during loading. Furthermore, mechanical couplings are preferably incorporated for attaching a hoist”); 

    PNG
    media_image1.png
    934
    1358
    media_image1.png
    Greyscale
wherein the container (elements 30, 32, 34, 36, 40, 38; see pg. 6 [0066]) comprises a cradle (elements 30, 32, 34, 36, 40, 38; see pg. 6 [0066]) and a liner (Fig. 1 “liner 48”), wherein the cradle (elements 30, 32, 34, 36, 40, 38; see pg. 6 [0066]) has a bottom (Fig. 1 “bottom 38”), a left side (Fig 1 “side 34”), a right side (Fig 1 “side 36”), a front side (Fig 1“front wall 32”), and a rear side (Fig 1 “rear door 40”), and wherein the bottom of the cradle (Fig. 1 “metal bottom 38”) comprises a plurality of beams spaced apart from each other (Fig. 1 annotated beam; there is a pair of the skids having there be a second supporting beam be on the  “pair of outboard skids 44” and [0076] “skids 44 are attached underneath portions of the steel bottom 38 of the washout container”) and extending from the front side to the rear side (Fig. 1 and 3 annotated beam).”
[AltContent: textbox (FIG. 3)]
    PNG
    media_image2.png
    557
    1476
    media_image2.png
    Greyscale

[AltContent: textbox (FIG. 1)]
    PNG
    media_image3.png
    545
    881
    media_image3.png
    Greyscale
Regarding Claim 2, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 1, wherein the left side (Fig 1 “side 34”), a right side (Fig 1 “side 36”), a front side (Fig 1“front wall 32”), and a rear side (Fig 1 “rear door 40”) of the cradle (elements 30, 32, 34, 36, 40, 38; see pg. 6 [0066]) are each formed by a first series of parallel members (Fig. 1 “structural sections 50” “welded vertical 22”  and see reference photo) placed adjacent to and orthogonal to a second series of parallel members (Fig. 1“side rails 28” and see reference photo).”


    PNG
    media_image4.png
    364
    246
    media_image4.png
    Greyscale
Regarding Claim 3, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 2, wherein the first series of parallel members (Fig. 1 “structural sections 50” “welded vertical 22” and see reference photo in Claim 2) are solid metal beams (Pg. 4 [0034] “fabricated from steel”) having a rectangular cross-section (Fig. 1 “structural sections 50” “welded vertical 22” and see reference photo).”


Regarding Claim 7, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 1, wherein the rear side (Fig 1 “rear door 40”) of the cradle (elements 30, 32, 34, 36, 40, 38; see pg. 6 [0066]) is higher than the front side (Fig 1 “front wall 32” and see reference photo on next page).”
[AltContent: textbox (FIG. 3)]
    PNG
    media_image5.png
    235
    540
    media_image5.png
    Greyscale


Regarding Claim 8, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 1, wherein the left side, (Fig 1 “side 34”), a right side (Fig 1 “side 36”), a front side (Fig 1“front wall 32”), and a rear side (Fig 1 “rear door 40”) of the cradle (elements 30, 32, 34, 36, 40, 38; see pg. 6 [0066]) are each formed by a first series of parallel members (Fig. 1 “structural sections 50” “welded vertical 22”  and see reference photo in Claim 2) placed adjacent to and orthogonal to a second series of parallel members (Fig. 1“side rails 28” and see reference photo in Claim 2).”

Regarding Claim 9, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 8, wherein the first series of parallel members (Fig. 1 “structural sections 50” “welded vertical 22” and see reference photo in Claim 2) are solid metal beams (Pg. 4 [0034] “fabricated from steel”) having a rectangular cross-section (Fig. 1 “structural sections 50” “welded vertical 22” and see reference photo in Claim 3).”


    PNG
    media_image6.png
    554
    764
    media_image6.png
    Greyscale
Regarding Claim 13, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 1, wherein the front side (Fig 1“front wall 32”), rear side (Fig 1 “rear door 40”), left side (Fig 1 “side 34”), and right side (Fig 1 “side 36”) of the cradle (elements 30, 32, 34, 36, 40, 38; see pg. 6 [0066]) are joined to the bottom of the cradle at 90 degrees (Fig. 5 [0017] “shape of the container preferably follows a substantially rectangular geometry” the “90o component” is connected to the bottom 48 via the side 34; the inner surface of 28 above the top of the radius at 48, 34 is 90  degrees to floor 48, the larger radius 48 joins the cradle to the floor; see reference photos below).”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins ‘526 in view of Lough (US 20070284312).

    PNG
    media_image3.png
    545
    881
    media_image3.png
    Greyscale
Regarding Claim 4, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 2, wherein the first series of parallel members (Fig. 1 “structural sections 50” and “welded vertical 22” and see reference photo in Claim 2) are solid metal beams (Pg. 4 [0034] “fabricated from steel”).” 
Jenkins does not teach “having a circular cross-section.”

    PNG
    media_image7.png
    770
    478
    media_image7.png
    Greyscale
Lough teaches a portable “cementrous” waste disposal system comprising of a “wire cage 10” and “containment bag 26.” Lough further teaches “having a circular cross-section (Fig. 1 “wire cage 10” and Fig. 4A “wires 60, 42, 44” and see reference photos).”

    PNG
    media_image8.png
    296
    515
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenkins to incorporate the teachings of Lough to include structural 

Regarding Claim 10, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 8, wherein the first series of parallel members (Fig. 1 “structural sections 50”  and “welded vertical 22” and see reference photo in Claim 2) are solid metal beams (Pg. 4 [0034]“fabricated from steel”).” 
Jenkins does not teach “having a circular cross-section.”
Lough teaches a portable “cementrous” waste disposal system comprising of a “wire cage 10” and “containment bag 26.” Lough further teaches “having a circular cross-section (Fig. 1 “wire cage 10” and Fig. 4A “wires 60, 42, 44” and see reference photos in Claim 4).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenkins to incorporate the teachings of Lough to include structural members with a circular cross-section seen in the wires (Lough) for the structural members of the washout container (Jenkins) to provide the desired structural integrity of the washout container.

Claims 5, 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins ‘526 in view of Przytulla (US 20040195243).
Regarding Claim 5, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 2, wherein the first series of parallel members (Fig. 1 “structural sections 50” and “welded vertical 22” and see reference photo in Claim 2).”
Jenkins does not teach “are hollow metal pipes having a rectangular cross-section.”
Przytulla teaches a cage of crossed hollow bars closely surrounding the plastic receptacle. Przytulla further teaches “are hollow metal pipes (Pg. 1 [0012] “steel hollow bars”) having a 
    PNG
    media_image9.png
    357
    661
    media_image9.png
    Greyscale
rectangular cross-section (Fig. 18; Pg.6 [0067] “a similar hollow bar profile 44 with a square shaped cross section of the vertical and horizontal hollow bars”).”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenkins to incorporate the teachings of Przytulla to include the metal hollow bars with a square cross-section (Przytulla) for the structural members of the washout container (Jenkins) for the “hollow bar profile” “serves as” a “stress reduction against the occurring vibrational stress at the sensitive welding points at critical stress peaks during changing bending stresses” (Pg. 5 [0060]) and has a “low production cost” ( pg. 5 [0062]). The hollow bar reduces weight which reduces workload of the roll-off truck and reduces gas usage and overall cost of moving. 
Regarding Claim 6, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 2, wherein the first series of parallel members (Fig. 1 “structural sections 50” and “welded vertical 22” and see reference photo in Claim 2).”

    PNG
    media_image10.png
    401
    659
    media_image10.png
    Greyscale
Jenkins does not teach “are hollow metal pipes having a circular cross-section.”
Przytulla teaches “are hollow metal pipes (Pg. 1 [0012] “steel hollow bars”) having a circular cross-section (Fig. 18; Pg.6 [0067] (Fig. 19 “a circular profile 46”).”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenkins to incorporate the teachings of Przytulla to include the metal hollow bars with a circular cross-section (Przytulla) for the structural members of the washout container (Jenkins) for the “hollow bar profile” “serves as” a “stress reduction against the occurring vibrational 

Regarding Claim 11, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 8, wherein the first series of parallel members (Fig. 1 “structural sections 50” and “welded vertical 22” and see reference photo in Claim 2).”
Jenkins does not teach “are hollow metal pipes having a rectangular cross-section.”
Przytulla teaches a cage of crossed hollow bars closely surrounding the plastic receptacle. Przytulla further teaches “are hollow metal pipes (Pg. 1 [0012] “steel hollow bars”) having a 
    PNG
    media_image9.png
    357
    661
    media_image9.png
    Greyscale
rectangular cross-section (Fig. 18; Pg.6 [0067] “a similar hollow bar profile 44 with a square shaped cross section of the vertical and horizontal hollow bars”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenkins to incorporate the teachings of Przytulla to include the metal hollow bars with a square cross-section (Przytulla) for the structural members of the washout container (Jenkins) for the “hollow bar profile” “serves as” a “stress reduction against the occurring vibrational stress at the sensitive welding points at critical stress peaks during changing bending stresses” (Pg. 5 [0060]) and has a “low production cost” ( pg. 5 [0062]). The hollow bar reduces weight which reduces workload of the roll-off truck and reduces gas usage and overall cost of moving. 
Regarding Claim 12, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 8, wherein the first series of parallel members (Fig. 1 “structural sections 50” and “welded vertical 22” and see reference photo in Claim 2).”

    PNG
    media_image10.png
    401
    659
    media_image10.png
    Greyscale
Jenkins does not teach “are hollow metal pipes having a circular cross-section.”
Przytulla teaches “are hollow metal pipes (Pg. 1 [0012] “steel hollow bars”) having a circular cross-section (Fig. 18; Pg.6 [0067] (Fig. 19 “a circular profile 46”).”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenkins to incorporate the teachings of Przytulla to include the metal hollow bars with a circular cross-section (Przytulla) for the structural members of the washout container (Jenkins) for the “hollow bar profile” “serves as” a “stress reduction against the occurring vibrational stress at the sensitive welding points at critical stress peaks during changing bending stresses” (Pg. 5 [0060]) and has a “low production cost” ( pg. 5 [0062]). The hollow bar reduces weight which reduces workload of the roll-off truck and reduces gas usage and overall cost of moving.

Claims 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins ‘526 in view of Browning (US 20190351430).
Regarding Claim 14, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 1, wherein the front side(Fig 1“front wall 32”), rear side (Fig 1 “rear door 40”), left side (Fig 1 “side 34”), and right side (Fig 1 “side 36”) of the cradle (elements 30, 32, 34, 36, 40, 38; see pg. 6 [0066]).”
Jenkins does not teach “at an angle greater than 90 degrees.”
Browning teaches a container for receiving and transporting residual washout concrete/cement formed of frame members. Browning teaches “at an angle greater than 90 degrees (Fig. 2 annotated to show the angle greater than 90 degrees. Fig. 1 shows the larger top “rigid top frame” and smaller bottom perimeter “rigid bottom frame” which when welding together using 
    PNG
    media_image11.png
    494
    1017
    media_image11.png
    Greyscale
“transverse and lateral side rib members 6 and 7” create an angle greater than 90 degrees. Side panels 9 and 8 are at obtuse angles relative to bottom of “1” due to the larger “rigid top frame” and smaller “rigid bottom frame”).”

    PNG
    media_image12.png
    825
    567
    media_image12.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenkins to incorporate the teachings of Browning to include the larger top perimeter (“rigid top frame”) and smaller bottom perimeter (“rigid bottom frame”) which when welding together using “transverse and lateral side rib members 6 and 7” and covered with side panels 9 and 8 create an angle greater than 90 degrees (Browning) to “bottom 38,” “side 34,” “side 36,” “front wall 32”, and “rear door 40” of Jenkins to be “sized to efficiently underlie the concrete pump” (Browning [0004]) to “efficiently isolates the residual concrete from concrete hoppers and mixers” (Browning [0002]) for “preventing the washout concrete from escaping into the environment. Once the concrete dries, it can be removed and properly disposed” (Browning [0003]).

Regarding Claim 15, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 14, wherein the left side(Fig 1 “side 34”), a right side (Fig 1 “side 36”), a front side (Fig 1“front wall 32”), and a rear side (Fig 1 “rear door 40”) of the cradle (elements 30, 32, 34, 36, 40, 38; see pg. 6 [0066]) are each formed by a first series of parallel members (Fig. 1 “structural sections 50” “welded vertical 22”  and see reference photo in Claim 2) placed adjacent to and orthogonal to a second series of parallel members (Fig. 1“side rails 28” and see reference photo in Claim 2).”

Regarding Claim 16, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 15, wherein the first series of parallel members (Fig. 1 “structural sections 50” “welded vertical 22” and see reference photo in Claim 2) are solid metal beams (Pg. 4 [0034] “fabricated from steel”) having a rectangular cross-section (Fig. 1 “structural sections 50” “welded vertical 22” and see reference photo in Claim 3).”

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins ‘526 in view of Browning (US ‘430), in further view of Lough (US ‘312).
Regarding Claim 17, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 15, wherein the first series of parallel members (Fig. 1 “structural sections 50” and “welded vertical 22” and see reference photo in Claim 2) are solid metal beams (Pg. 4 [0034] “fabricated from steel”).”
Jenkins does not teach “having a circular cross-section.”
Lough teaches a portable “cementrous” waste disposal system comprising of a “wire cage 10” and “containment bag 26.” Lough further teaches “having a circular cross-section (Fig. 1 “wire cage 10” and Fig. 4A “wires 60, 42, 44” and see reference photos in Claim 4).”
.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins ‘526 in view of Browning (US ‘430), in further view of Przytulla (US ‘243).
Regarding Claim 18, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 15, wherein the first series of parallel members (Fig. 1 “structural sections 50” and “welded vertical 22” and see reference photo in Claim 2).”
Jenkins does not teach “are hollow metal pipes having a rectangular cross-section.”
Przytulla teaches a cage of crossed hollow bars closely surrounding the plastic receptacle. Przytulla further teaches “are hollow metal pipes (Pg. 1 [0012] “steel hollow bars”) having a rectangular cross-section (Fig. 18; Pg.6 [0067] “a similar hollow bar profile 44 with a square shaped cross section of the vertical and horizontal hollow bars”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenkins in view of Browning to incorporate the teachings of Przytulla to include the metal hollow bars with a square cross-section (Przytulla) for the structural members of the washout container (Jenkins) in the configuration of Browning’s angled sides for the “hollow bar profile” “serves as” a “stress reduction against the occurring vibrational stress at the sensitive welding points at critical stress peaks during changing bending stresses” (Pg. 5 [0060]) and has a “low production cost” ( pg. 5 [0062]). The hollow bar reduces weight which reduces workload of the roll-off truck and reduces gas usage and overall cost of moving. 
Regarding Claim 19, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 15, wherein the first series of parallel members (Fig. 1 “structural sections 50” and “welded vertical 22” and see reference photo in Claim 2).”
Jenkins does not teach “are hollow metal pipes having a circular cross-section.”
Przytulla teaches “are hollow metal pipes (Pg. 1 [0012] “steel hollow bars”) having a circular cross-section (Fig. 18; Pg.6 [0067] (Fig. 19 “a circular profile 46”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenkins in view of Browning to incorporate the teachings of Przytulla to include the metal hollow bars with a circular cross-section (Przytulla) for the structural members of the washout container (Jenkins) in the configuration of Browning’s angled sides for the “hollow bar profile” “serves as” a “stress reduction against the occurring vibrational stress at the sensitive welding points at critical stress peaks during changing bending stresses” (Pg. 5 [0060]) and has a “low production cost” ( pg. 5 [0062]). The hollow bar reduces weight which reduces workload of the roll-off truck and reduces gas usage and overall cost of moving.

Claims 1-3, 8, 9, and 13 are rejected in an alternative reading of the claims should the above rejection not be persuasive regarding the hoist limitation.

Claims 1-3, 8, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins ‘126 in view of OLIVER et al. (CA 238519), hereafter referred to as Oliver.
Regarding Claim 1, Jenkins teaches all of the limitations in Claim 1, however in an alternative reading, is silent to having a hoist.
As an alternative reading of the claims should the above rejection not be persuasive regarding the hoist limitation, OLIVER further teaches “a roll-off truck (Fig 6 “truck 2”) having a hoist (Figure 6 “frame 10”, “hydraulic cylinder 12,” and “winch 28”) extending along a first longitudinal axis (Fig. 12 “centrally located longitudinal channel 20;” Fig 6; pg. 6. Lines 5-6 “frame 10 extends longitudinally”), said hoist (Figure 6 “frame 10”, “hydraulic cylinder 12,” and “winch 28”) comprising a first rail and a second rail (Fig. 6 “movable supports 18” and “two longitudinal U-shaped side members 40”); and a container (Fig. 12 “extended box 24”) attached to the hoist (Figure 6 “frame 10”, “hydraulic cylinder 12,” and “winch 28”) (Full explanation of system; pg. 2, lines 4-24).”

    PNG
    media_image13.png
    989
    1260
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    902
    1286
    media_image14.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenkins to incorporate the teachings of OLIVER to include “truck 2” and its “winch 28”, “hydraulic cylinder 12,” and “frame 10” with “movable supports 18” and “two longitudinal U-shaped side members 40” (Oliver) for the truck and hoist (Jenkins) to “accommodate boxes of different lengths,” “be extended or retracted to correspond to the length of the box,” and “the box” be “easily removable and replaceable” (pg. 1, lines 9-11). OLIVER’s system would help with the “causing the truck to have a high centre of gravity” (pg. 1, line 14-15) due to the ability to have “a box is mounted” (pg. 1 line 16) “on a supporting surface separate and apart” (pg. 13, claim 8).
Regarding Claim 2, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 1, wherein the left side (Fig 1 “side 34”), a right side (Fig 1 “side 36”), a front side (Fig 1“front wall 32”), and a rear side 
    PNG
    media_image3.png
    545
    881
    media_image3.png
    Greyscale
(Fig 1 “rear door 40”) of the cradle (elements 30, 32, 34, 36, 40, 38; see pg. 6 [0066]) are each formed by a first series of parallel members (Fig. 1 “structural sections 50” “welded vertical 22”  and see reference photo) placed adjacent to and orthogonal to a second series of parallel members (Fig. 1“side rails 28” and see reference photo).”


    PNG
    media_image4.png
    364
    246
    media_image4.png
    Greyscale
Regarding Claim 3, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 2, wherein the first series of parallel members (Fig. 1 “structural sections 50” “welded vertical 22” and see reference photo in Claim 2) are solid metal beams (Pg. 4 [0034] “fabricated from steel”) having a rectangular cross-section (Fig. 1 “structural sections 50” “welded vertical 22” and see reference photo).”


    PNG
    media_image5.png
    235
    540
    media_image5.png
    Greyscale
Regarding Claim 7, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 1, wherein the rear side (Fig 1 “rear door 40”) of the cradle (elements 30, 32, 34, 36, 40, 38; see pg. 6 [0066]) is higher than the front side (Fig 1 “front wall 32” and see reference photo on next page).”

Regarding Claim 8, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 1, wherein the left side, (Fig 1 “side 34”), a right side (Fig 1 “side 36”), a front side (Fig 1“front wall 32”), and a rear side (Fig 1 “rear door 40”) of the cradle (elements 30, 32, 34, 36, 40, 38; see pg. 6 [0066]) are each formed by a first series of parallel members (Fig. 1 “structural sections 50” “welded vertical 22”  and see reference photo in Claim 2) placed adjacent to and orthogonal to a second series of parallel members (Fig. 1“side rails 28” and see reference photo in Claim 2).”

Regarding Claim 9, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 8, wherein the first series of parallel members (Fig. 1 “structural sections 50” “welded vertical 22” and see reference photo in Claim 2) are solid metal beams (Pg. 4 [0034] “fabricated from steel”) having a rectangular cross-section (Fig. 1 “structural sections 50” “welded vertical 22” and see reference photo in Claim 3).”


    PNG
    media_image6.png
    554
    764
    media_image6.png
    Greyscale
Regarding Claim 13, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 1, wherein the front side (Fig 1“front wall 32”), rear side (Fig 1 “rear door 40”), left side (Fig 1 “side 34”), and right side (Fig 1 “side 36”) of the cradle (elements 30, 32, 34, 36, 40, 38; see pg. 6 [0066]) are joined to the bottom of the cradle at 90 degrees (Fig. 5 [0017] “shape of the container preferably follows a substantially rectangular geometry” the “90o component” is connected to the bottom 48 via the side 34; the inner surface of 28 above the top of the radius at 48, 34 is 90  degrees to floor 48, the larger radius 48 joins the cradle to the floor; see reference photos below).”

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins ‘526 in view of Oliver (CA 238519) and in further view of Lough (US 20070284312).

    PNG
    media_image3.png
    545
    881
    media_image3.png
    Greyscale
Regarding Claim 4, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 2, wherein the first series of parallel members (Fig. 1 “structural sections 50” and “welded vertical 22” and see reference photo in Claim 2) are solid metal beams (Pg. 4 [0034]“fabricated from steel”).” 
Jenkins does not teach “having a circular cross-section.”

    PNG
    media_image7.png
    770
    478
    media_image7.png
    Greyscale
Lough teaches a portable “cementrous” waste disposal system comprising of a “wire cage 10” and “containment bag 26.” Lough further teaches “having a circular cross-section (Fig. 1 “wire cage 10” and Fig. 4A “wires 60, 42, 44” and see reference photos).”

    PNG
    media_image8.png
    296
    515
    media_image8.png
    Greyscale



Regarding Claim 10, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 8, wherein the first series of parallel members (Fig. 1 “structural sections 50”  and “welded vertical 22” and see reference photo in Claim 2) are solid metal beams (Pg. 4 [0034]“fabricated from steel”).” 
Jenkins does not teach “having a circular cross-section.”
Lough teaches a portable “cementrous” waste disposal system comprising of a “wire cage 10” and “containment bag 26.” Lough further teaches “having a circular cross-section (Fig. 1 “wire cage 10” and Fig. 4A “wires 60, 42, 44” and see reference photos in Claim 4).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenkins in view of OLIVER to further incorporate the teachings of Lough to include structural members with a circular cross-section seen in the wires (Lough) for the structural members of the washout container (Jenkins) to provide the desired structural integrity of the washout container.

Claims 5, 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins ‘526 in view of Oliver (CA 238519) and in further view of Przytulla (US 20040195243).
Regarding Claim 5, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 2, wherein the first series of parallel members (Fig. 1 “structural sections 50” and “welded vertical 22” and see reference photo in Claim 2).”
Jenkins does not teach “are hollow metal pipes having a rectangular cross-section.”
Przytulla teaches a cage of crossed hollow bars closely surrounding the plastic receptacle. Przytulla further teaches “are hollow metal pipes (Pg. 1 [0012] “steel hollow bars”) having a 
    PNG
    media_image9.png
    357
    661
    media_image9.png
    Greyscale
rectangular cross-section (Fig. 18; Pg.6 [0067] “a similar hollow bar profile 44 with a square shaped cross section of the vertical and horizontal hollow bars”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenkins in view of OLIVER to further incorporate the teachings of Przytulla to include the metal hollow bars with a square cross-section (Przytulla) for the structural members of the washout container (Jenkins) for the “hollow bar profile” “serves as” a “stress reduction against the occurring vibrational stress at the sensitive welding points at critical stress peaks during changing bending stresses” (Pg. 5 [0060]) and has a “low production cost” ( pg. 5 [0062]). The hollow bar reduces weight which reduces workload of the roll-off truck and reduces gas usage and overall cost of moving.
Regarding Claim 6, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 2, wherein the first series of parallel members (Fig. 1 “structural sections 50” and “welded vertical 22” and see reference photo in Claim 2).”

    PNG
    media_image10.png
    401
    659
    media_image10.png
    Greyscale
Jenkins does not teach “are hollow metal pipes having a circular cross-section.”
Przytulla teaches “are hollow metal pipes (Pg. 1 [0012] “steel hollow bars”) having a circular cross-section (Fig. 18; Pg.6 [0067] (Fig. 19 “a circular profile 46”).”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenkins in view of OLIVER to further incorporate the teachings of Przytulla to include the metal hollow bars with a circular cross-section (Przytulla) for the structural members of the washout container (Jenkins) for the “hollow bar profile” “serves as” a “stress reduction against the occurring vibrational stress at the sensitive welding points at critical stress peaks during changing bending stresses” (Pg. 5 [0060]) and has a “low production cost” ( pg. 5 [0062]). The hollow bar reduces weight which reduces workload of the roll-off truck and reduces gas usage and overall cost of moving.
Regarding Claim 11, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 8, wherein the first series of parallel members (Fig. 1 “structural sections 50” and “welded vertical 22” and see reference photo in Claim 2).”
Jenkins does not teach “are hollow metal pipes having a rectangular cross-section.”
Przytulla teaches a cage of crossed hollow bars closely surrounding the plastic receptacle. Przytulla further teaches “are hollow metal pipes (Pg. 1 [0012] “steel hollow bars”) having a 
    PNG
    media_image9.png
    357
    661
    media_image9.png
    Greyscale
rectangular cross-section (Fig. 18; Pg.6 [0067] “a similar hollow bar profile 44 with a square shaped cross section of the vertical and horizontal hollow bars”).”

Regarding Claim 12, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 8, wherein the first series of parallel members (Fig. 1 “structural sections 50” and “welded vertical 22” and see reference photo in Claim 2).”

    PNG
    media_image10.png
    401
    659
    media_image10.png
    Greyscale
Jenkins does not teach “are hollow metal pipes having a circular cross-section.”
Przytulla teaches “are hollow metal pipes (Pg. 1 [0012] “steel hollow bars”) having a circular cross-section (Fig. 18; Pg.6 [0067] (Fig. 19 “a circular profile 46”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenkins in view of OLIVER to further incorporate the teachings of Przytulla to include the metal hollow bars with a circular cross-section (Przytulla) for the structural members of the washout container (Jenkins) for the “hollow bar profile” “serves as” a “stress reduction against the occurring vibrational stress at the sensitive welding points at critical stress peaks during changing bending stresses” (Pg. 5 [0060]) and has a “low production cost” ( pg. 5 [0062]). The hollow bar reduces weight which reduces workload of the roll-off truck and reduces gas usage and overall cost of moving.

Claims 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins ‘526 in view of Oliver (CA 238519) and in further view of Browning (US 20190351430).
Regarding Claim 14, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 1, wherein the front side(Fig 1“front wall 32”), rear side (Fig 1 “rear door 40”), left side (Fig 1 “side 34”), and right side (Fig 1 “side 36”) of the cradle (elements 30, 32, 34, 36, 40, 38; see pg. 6 [0066]).”
Jenkins does not teach “at an angle greater than 90 degrees.”
Browning teaches a container for receiving and transporting residual washout concrete/cement formed of frame members. Browning teaches “at an angle greater than 90 degrees (Fig. 2 annotated to show the angle greater than 90 degrees. Fig. 1 shows the larger top “rigid top frame” and smaller bottom perimeter “rigid bottom frame” which when welding together using 
    PNG
    media_image11.png
    494
    1017
    media_image11.png
    Greyscale
“transverse and lateral side rib members 6 and 7” create an angle greater than 90 degrees. Side panels 9 and 8 are at obtuse angles relative to bottom of “1” due to the larger “rigid top frame” and smaller “rigid bottom frame”).”

    PNG
    media_image12.png
    825
    567
    media_image12.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenkins in view of OLIVER to incorporate the teachings of Browning to include the larger top perimeter (“rigid top frame”) and smaller bottom perimeter (“rigid bottom frame”) which when welding together using “transverse and lateral side rib members 6 and 7” and covered with side panels 9 and 8 create an angle greater than 90 degrees (Browning) to “bottom 38,” “side 34,” “side 36,” “front wall 32”, and “rear door 40” of Jenkins to be “sized to efficiently underlie the concrete pump” (Browning [0004]) to “efficiently isolates the residual concrete from concrete hoppers and mixers” (Browning [0002]) for “preventing the washout concrete from escaping into the environment. Once the concrete dries, it can be removed and properly disposed” (Browning [0003]).

Regarding Claim 15, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 14, wherein the left side(Fig 1 “side 34”), a right side (Fig 1 “side 36”), a front side (Fig 1“front wall 32”), and a rear side (Fig 1 “rear door 40”) of the cradle (elements 30, 32, 34, 36, 40, 38; see pg. 6 [0066]) are each formed by a first series of parallel members (Fig. 1 “structural sections 50” “welded vertical 22”  and see reference photo in Claim 2) placed adjacent to and orthogonal to a second series of parallel members (Fig. 1“side rails 28” and see reference photo in Claim 2).”
Regarding Claim 16, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 15, wherein the first series of parallel members (Fig. 1 “structural sections 50” “welded vertical 22” and see reference photo in Claim 2) are solid metal beams (Pg. 4 [0034] “fabricated from steel”) having a rectangular cross-section (Fig. 1 “structural sections 50” “welded vertical 22” and see reference photo in Claim 3).”

Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins ‘526 in view of Oliver (CA 238519) in further view of Browning (US ‘430) and Lough (US ‘312).
Regarding Claim 17, Jenkins “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 15, wherein the first series of parallel members (Fig. 1 “structural sections 50” and “welded vertical 22” and see reference photo in Claim 2) are solid metal beams (Pg. 4 [0034]“fabricated from steel”).”
Jenkins does not teach “having a circular cross-section.”
Lough teaches a portable “cementrous” waste disposal system comprising of a “wire cage 10” and “containment bag 26.” Lough further teaches “having a circular cross-section (Fig. 1 “wire cage 10” and Fig. 4A “wires 60, 42, 44” and see reference photos in Claim 4).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenkins in view of OLIVER and Browning to further incorporate the teachings of Lough to include structural members with a circular cross-section seen in the wires (Lough) for the structural members of the washout container (Jenkins) in the configuration of Browning’s angled sides to provide the desired structural integrity of the washout container.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins ‘526 in view of Oliver (CA 238519) in further view of Browning (US ‘430) and Przytulla (US ‘243).
Regarding Claim 18, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 15, wherein the first series of parallel members (Fig. 1 “structural sections 50” and “welded vertical 22” and see reference photo in Claim 2).”
Jenkins does not teach “are hollow metal pipes having a rectangular cross-section.”
Przytulla teaches a cage of crossed hollow bars closely surrounding the plastic receptacle. Przytulla further teaches “are hollow metal pipes (Pg. 1 [0012] “steel hollow bars”) having a rectangular cross-section (Fig. 18; Pg.6 [0067] “a similar hollow bar profile 44 with a square shaped cross section of the vertical and horizontal hollow bars”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenkins in view of OLIVER and Browning to further incorporate the teachings of Przytulla to include the metal hollow bars with a square cross-section (Przytulla) for the structural members of the washout container (Jenkins) in the configuration of Browning’s angled sides for the “hollow bar profile” “serves as” a “stress reduction against the occurring vibrational stress at the sensitive welding points at critical stress peaks during changing bending stresses” (Pg. 5 [0060]) and has a “low production cost” ( pg. 5 [0062]). The hollow bar reduces weight which reduces workload of the roll-off truck and reduces gas usage and overall cost of moving.
Regarding Claim 19, Jenkins teaches “The washout container system (Fig. 1“a washout container 10;” Pg. 7 [0083] “method of controlling concrete washout”) of Claim 15, wherein the first series of parallel members (Fig. 1 “structural sections 50” and “welded vertical 22” and see reference photo in Claim 2).”
Jenkins does not teach “are hollow metal pipes having a circular cross-section.”
Przytulla teaches “are hollow metal pipes (Pg. 1 [0012] “steel hollow bars”) having a circular cross-section (Fig. 18; Pg.6 [0067] (Fig. 19 “a circular profile 46”).”
.
 
Response to Arguments
Applicant's arguments filed 01/16/2021 have been fully considered but they are not persuasive. On page 6, Applicant argues Jenkins does not teach the beams necessary to make up the bottom of the cradle nor overcome the new amendment of “extending from the front side to the rear side” of Claim 1. The understanding of “the bottom of the cradle is formed by a plurality of beams spaced apart from each other” is depicted by previous Office Action as the annotated Figure 4 with several parallel beams. It depicts several supporting beams being reinforcement at the bottom of the structure “bottom 38” which are in communication with the beams that “skids 44 are attached underneath portions of the steel bottom 38 of the washout container” to form the bottom of the washout container. The amendment of “extending from the front side to the rear side” has necessitated a change in the understanding of the claimed beams, and the amended Claim 1 has been addressed in the above 102 in Jenkins and above 103 rejection in Jenkins in view of Oliver.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Browning also teaches the bottom frame formed of several support members running from front to back;
Obermeyer teaches a vehicle-mounted left system with a container.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736